DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a laptop “wherein a 4D touch pad module (100A) is mounted to be disposed by replacing a direction key (222a) of the keyboard (222), or a 4D touch pad module is configured to have a mouse type to be installed on a lower end of one side of the sub monitor to be stored, and the 4D touch pad module includes: a disk-shaped touch pad which recognizes a coordinate to perform pointing; a division boundary layer (120) which is formed above the touch pad and is configured by a ring-shaped first division boundary layer (121) which divides an upper portion of the touch pad into a circular center touch pad (111) and a side touch pad (112) and a linear second division boundary layer (122) which individually divides the side touch pad in an arc shape; a side button (130) which has a through hole (131) formed in a center area through which a touch pad wiring line (113) passes and divides an outside area while accommodating the touch pad so as to expose an upper portion of the touch pad to perform a side button function by pushing the side touch pad; a FPCB (140) which has a touch pad FPCB connection part (141) formed in a center area to which the touch pad wiring line is connected and two or more side button contacts which are radially disposed at an outside area corresponding to the side button to be electrically connected by pushing the side button, respectively; and upper(150)/lower(160) housings in which the division boundary layer, the touch pad, the side button, and the FPCB are sequentially laminated to be accommodated therein, short-distance pointing is performed only by the center touch pad and long-distance pointing is performed in parallel by a combination of the center touch pad and the side touch pad, in the case of the long-distance pointing, a touch response sensitivity is stored when reaching the corresponding side touch pad after starting the touch of the center touch pad and the movement continues according to the touch response sensitivity without repeatedly touching while the touch is maintained after reaching the side touch pad so that the long-distance pointing of a desired pointing coordinate is performed when the touch is released after reaching a desired pointing coordinate to perform the unlimited long-distance pointing as long as desired even with a very small area of the touch pad (Fig. 5B)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Moser (US 20180210504 A1), Zhang (US 201501030101 A1), and Lin (US 20210318725 A1).
Moser teaches a laptop with dual monitors having different UI on the main and sub monitors (Fig. 8, [0051]-[0056]), but does not teach the multi-function touch keyboard.
Zhang teaches a multi-function touch keyboard (Figs. 1 and 2, [0016]-[0026]), but does not teach the recited disk-shaped touch module.
Lin teaches a laptop having dual monitors (Fig. 2B, [0026]-[0027]), but does not teach a multi-function touch keyboard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692